DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The argument that is not a burden to examine the full scope of the application is not persuasive because searching the apparatus system in all different processes is a burden. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 described a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
	The limitations in claims 20 and 21 are indefinite because it is unclear which parts in claims 16 is a distillation column/drum column. 
	The limitation “liquid circulating in the item of equipment” in line 3 of claim 19 renders the claim indefinite because it is unclear what is “the item of equipment”. 
Claim 19 recites the limitation "the item of equipment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18,  are rejected under 35 U.S.C. 102(b) as being anticipated by Banat et al. (US 2016/0297899 A1). 
Banat discloses a hydrocarbon conversion process wherein a hydrocarbon feedstock is charged into a system comprising a separation column comprising a cylindrical upper part (3B or 2B) having a diameter D1, a truncated-cone-shaped lower part (e.g., 2A) with an angle of inclination                         
                            α
                        
                     between 5 and 85o with respect to the vertical axis of the cylindrical upper part, an outlet having diameter D2, injection lines (20’, 10, and 11) that are having angles as claimed. It is estimated that the combined angles                         
                            α
                        
                    1, β1,                         
                            α
                        
                    2, β2, θ1 and, θ2 would be within the claimed ranges. Since D1 and D2 are within the claimed ranges, it would be expected that the rations of D1/D2 would be within the claimed ranges. The velocity of the liquid is about 6-10 m/s and a liquid hydrocarbon stream (40) is recycled/circulated within the system. See figures 1-11; paragraphs [0057], [0113], [0122], [0149]-[0170]; [0175]-[0191]. 	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Banat et al. (US 2016/0297899 A1). 
The process of Banat is as discussed above. 
Banat does not teach that the feedstock has at least 50 wt.% boiling greater than 300o C, does not teach that the recycle with respect to the hydrocarbon-containing liquid circulating in the item of equipment has an injection rate of 1 to 400%, and does not teach the column is atmospheric, vacuum or separator column. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Banat by utilizing a feedstock having at least 50 wt.% boiling greater than 300o C because Banat teaches that feed (70) comprising alkanes having 4 to 20 carbon atoms (some of hydrocarbons having 15 to 20 carbon atoms boiling above 300o C). It is within the level of one of skill in the art to use a feedstock having at least 50 wt.% boiling greater than 300o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Banat by having the recycle with respect to the hydrocarbon-containing liquid circulating in the item of equipment has an injection rate of 1 to 400% because it is within the level of one of skill in the art to recycle at any rate including the claimed rate with the expectation that such claimed rate would successfully operating in the process of Banat. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Banat by utilizing a separator/atmospheric/vacuum column as claimed because the process of Banat included a separating column and using an atmospheric or vacuum column is within the level of one skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/Primary Examiner, Art Unit 1772